ACCEPTED
                                                                                        03-16-00353-CV
                                                                                              13916912
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  11/21/2016 9:56:14 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              NO. 03-16-00353-CV

                                                                  FILED IN
                  IN THE COURT OF APPEALS     3rd COURT OF APPEALS
           FOR THE THIRD JUDICIAL DISTICT OF TEXAS AUSTIN, TEXAS
                          at AUSTIN           11/21/2016 9:56:14 PM
                                                                JEFFREY D. KYLE
                                                                     Clerk


STEVE VEIGEL,
     Appellant/Defendant

v.

TEXAS BOLL WEEVIL ERADICATION FOUNDATION, INC.
     Appellee/Plaintiff

                  Appealed from the County Court at Law No. 1
                            of Travis County, Texas




                          APPELLANT’S REPLY BRIEF




                                       APPELLANT

                                       STEVE VEIGEL, PRO SE

                                       105 Quince Street
                                       Hereford, Texas 79045
                                       (806) 231-1008
                                       SVeig@aol.com




APPELLANT’S REPLY BRIEF                                             page 1 of 21
                                        TABLE OF CONTENTS
                                                                                                         Page
COVER PAGE .....................................................................................................1
REPLY TO APPELLEE’S STATEMENT OF FACTS ................................................. 5
REPLY TO APPELLEE’S SUMMARY OF THE ARGUMENT .................................... 7
REPLY TO APPELLEE’S AGRUMENT ISSUE 1 ..................................................... 9
REPLY TO APPELLEE’S ARGUMENT ISSUE 2 ................................................... 14
REPLY TO APPELLEE’S ARGUMENT ISSUE 3 ................................................... 17
REPLY TO APPELLEE’S CONCLUSION ............................................................. 18
CONCLUSION AND PRAYER FOR RELIEF ......................................................... 20
CERTIFICATE OF COMPLIANCE ....................................................................... 21
CERTIFICATE OF SERVICE............................................................................... 21




APPELLANT’S REPLY BRIEF                                                                            page 2 of 21
                                    INDEX OF AUTHORITIES

Statutes
TEX. ADMIN. CODE TIT. 4, § 3.502 ................................................................. 13

TEX. ADMIN. CODE TIT. 4, § 3.70 ................................................................... 13
TEX. ADMIN. CODE TIT. 4, § 3.75 .............................................................. 6, 14

TEX. AGRIC. CODE § 74.101 ............................................................................ 5

TEX. AGRIC. CODE § 74.109 .......................................................................... 11

TEX. AGRIC. CODE § 74.115 ...................................................................... 6, 14
TEX. AGRIC. CODE § 74.127 ............................................................................ 8
TEX. AGRIC. CODE § 74.129 .......................................................................... 11

TEX. CIV. PRAC. & REM. CODE § 16.061 ..................................................... 4, 7

TEX. TAX. CODE § 171.2515............................................................................ 6

TEX. TAX. CODE § 171.252........................................................................ 6, 15
TEX. TAX. CODE § 171.255.............................................................................. 6
Other Authorities
50 Tex. Jur. 3d Limitation of Actions § 20 .................................................. 11

Texas Boll Weevil Eradication Foundation Self Evaluation Report to
  the Texas Sunset Commission ................................................................... 8
Constitutional Provisions
TEX. CONST. ART. III, § 52 ............................................................................. 4

TEX. CONST. ART. XVI, § 59 .......................................................................... 4
TEX. CONST. ART. XVI, § 68 .................................................................... 4, 12




APPELLANT’S REPLY BRIEF                                                                      page 3 of 21
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

       COME NOW, the APPELLANT named herein in the above styled and

numbered appeal, and present the Court the following APPELLANT’S REPLY

BRIEF to APPELLEE’S BRIEF filed on October 31, 2016.

                 SUMMARY OF THE APPELLANT’S REPLY BRIEF
1.     In contradiction to the clear intent of the Texas Legislature and the

Texas Constitution, APPELLEE’S BRIEF essentially request this Court to

ignore the expressed requirements of Tex. Civ. Prac & Rem. Code § 16.061

and declare APPELLEE to be a qualifying “political subdivision” exempt from

any statute of limitations by judicial fiat.

2.     APPELLEE’S BRIEF does not deny that APPELLEE’S formation was only

authorized and continued pursuant to Article XVI, Section 68 of the Texas

Constitution instead of pursuant to Section 52, Article III, or Section 59,

Article XVI, Texas Constitution required of qualifying “political

subdivisions” under Tex. Civ. Prac & Rem. Code § 16.061.

3.     APPELLEE’S BRIEF does not cite any legal authority that the Texas

Legislature or the Texas Constitution expressly holds or provides that

APPELLEE is a “political subdivision” as there is none. Instead, both the

governing Texas Agriculture Code [“TEX. AGRI. CODE”] Chapter 74 and

Texas Administrative Code Title 4 [“4 TAC”], Chapter 3 have clear


APPELLANT’S REPLY BRIEF                                            page 4 of 21
provisions that the Legislature provided that the APPELLEE is a single

statewide quasi-government entity and a government unit in certain respects,

but is not and does not function as separate local political subdivisions in

each eradication zone exempt from statutes of limitations. Unlike political

subdivisions, the APPELLEE is expressly “acting under the supervision and

control of the commissioner” of agriculture and the Texas Department of

Agriculture and is not governed by a separate locally elected and/or

appointed board for each eradication zone.

4.     Quite simply, APPELLEE’S claims to collect debts are barred by the

four year limitations statute as the APPELLEE is not exempt for such statutes

of limitations.


                  REPLY TO APPELLEE’S STATEMENT OF FACTS

5.     APPELLEE’S BRIEF’S Statement of Facts [Appellee’s Brief p. 1-2] does

not assert that APPELLEE is a political subdivision or deny that it is instead a

quasi statewide government entity/unit acting under the supervision and

control of the Texas Department of Agriculture and the Texas Commission

of Agriculture pursuant to TEX. AGRIC. CODE § 74.101(a)(1). [APPELLANT’S

BRIEF p. 18-22.]




APPELLANT’S REPLY BRIEF                                               page 5 of 21
6.     APPELLEE states that “Veigel Farms, Inc. (“Veigel Farms”) is a Texas

corporation that farmed cotton for commercial production from 1999 to

2002… and, therefore, was subject to assessments… The Foundation levied

assessments against Veigel Farms … as a result of its cotton farming

operation…”. [APPELLEE’S BRIEF p. 1]. However, it is undisputed that

APPELLEE only seeks to collect assessments including penalties and interest

for the 1999 and 2001 cotton crops which were undisputedly grown during

the time from August 27, 1996 until September 26, 2002 wherein Veigel

Farms, Inc. had lost its corporate privileges to legally transact any business

in Texas pursuant to Tex. Tax Code § 171.2515. As such, pursuant to Tex.

Tax Code § 171.255(b) Veigel Farms, Inc. is to be treated as a general

partnership consisting of Bob and Steve Veigel individually instead of a

corporation authorized to do business in Texas including growing cotton in

1999 and 2001. [APPELLANT’S BRIEF p. 8, 10, and 14]

7.     APPELLEE states “[b]y letters dated March 8, 2000 and May 20, 2003

the Foundation demanded payment from Veigel Farms … and advised that

the Foundation will [sic] take legal action…”. [APPELLEE’S BRIEF p. 1.]

However, such letters did not comply with TEX. AGRIC. CODE § 74.115 and

TEX. ADMIN. CODE TIT. 4, § 3.75 which requires of right to an administrative

hearing concerning assessment of a penalty.


APPELLANT’S REPLY BRIEF                                              page 6 of 21
8.     APPELLEE states “Appellant made his strategic legal decision to direct

Veigel Farms not to defend these lawsuits.” [APPELLEE’S BRIEF p. 2.]

However, pursuant to Tex. Tax Code § 171.252, Veigel Farms Inc. was

legally prohibited from defending itself from such lawsuits. [APPELLANT’S

BRIEF p. 10 and 14.]


            REPLY TO APPELLEE’S SUMMARY OF THE ARGUMENT

9.     APPELLEE does not cite any facts or legal authority that APPELLEE is a

political subdivision much less a qualifying political subdivision exempt

from some statutes of limitations under Tex. Civ. Prac & Rem. Code §

16.061. APPELLEE (and its board) are state agencies only for purposes of

indemnification and exemption from taxation and APPELLEE is a government

unit for purposes of immunity. [Appellant’s Brief p. 21-22.] APPELLEE

clearly is not and does not function as a political subdivision in any respect

and does not qualify to be exempt from any statue of limitations otherwise

applicable in this Case.

10.    Given that it is undisputed that APPELLEE seeks to recover the 1999

assessment which was due almost 11 years prior to filing this suit and the

2001 assessment which was due almost 6 years prior to filing this suit,

APPELLEE’S claims are barred by limitations [APPELLANT’S BRIEF p. 15-16,

18–24.]

APPELLANT’S REPLY BRIEF                                              page 7 of 21
11.    Unlike political subdivisions with limited geographical jurisdiction,

APPELLEE is a non-profit corporation which serves as the single quasi state

wide government entity/unit that has statewide jurisdiction in Texas (and

portions of New Mexico) which unlike most political subdivisions is subject

to the Texas Sunset Act and has a statutory limited existence. See TEX.

AGRIC. CODE § 74.127. In APPELLEE’S August 2007 Texas Boll Weevil

Eradication Foundation Self Evaluation Report to the Texas Sunset

Commission, APPELLEE makes repeated references to its statewide agency

jurisdiction including APPELLEE’S answer to question A in Section VII

Guide to Agency Programs on report page 21 stating that its

location/division was “statewide”.

12.     Unlike political subdivisions APPELLEE is constitutionally prohibited

from assessing any taxes. [APPELLANT’S BRIEF p. 23-24.] Unlike political

subdivisions with local control, APPELLEE is under the expressed control and

supervision of the Texas Department of Agriculture and the Texas

Agriculture Commissioner who appoints at least 5 of the 21 members of

APPELLEE’S board of directors with only 1 member being elected locally

from each eradication zone. [APPELLANT’S BRIEF p. 23.]




APPELLANT’S REPLY BRIEF                                             page 8 of 21
                   REPLY TO APPELLEE’S AGRUMENT ISSUE 1

13.    APPELLEE states “[o]mission from section 16.061 does not mean the

Foundation does not qualify as a political subdivision.” [APPELLEE’S BRIEF

p. 7.] APPELLEE argues that “[u]nder Texas law, “including” or “includes”

are words of enlargement and not limitation or exclusive enumeration… .”

However, in holding that a plain and literal reading of section 16.061

demonstrates that it does not apply to a municipal utility district as a state

agency, the Texas Supreme Court in Monsanto Co. v. Cornerstones Mun.

Util. Dist., 865 S.W.2d 937, 939-940 (Tex.1993) stated:

       The goal of statutory construction is to give effect to the
       intent of the legislature. … “Where language in a statute is
       unambiguous, this court must seek the intent of the
       legislature as found in the plain and common meaning of
       the words and terms used.” … When the legislature has
       failed to define a word or term, courts will apply its
       ordinary meaning. … When applying the ordinary
       meaning, courts “may not by implication enlarge the
       meaning of any word in the statute beyond its ordinary
       meaning, and implications from any statutory passage or
       word are forbidden when the legislative intent may be
       gathered from a reasonable interpretation of the statute as
       it is written.” … The language of section 16.061 is clear and
       unambiguous. The statute applies to “[a] right of action of this
       state, a county, an incorporated city or town, or a school
       district....” … The legislature has not defined “state” as it is
       used in section 16.061. Consequently, we apply its ordinary
       meaning….
       The ordinary meaning of “state,” as it used by the Texas
       courts, envisions an entity [*940] having statewide
       jurisdiction rather than an entity having local or limited


APPELLANT’S REPLY BRIEF                                              page 9 of 21
       jurisdiction. In Guaranty Petroleum Corp. v. Armstrong, 609
S.W.2d 529 (Tex.1980), we held that a navigation district
       created pursuant to article XVI, section 59 of the Texas
       Constitution was a political subdivision of the state, and “not a
       ‘department, board or agency of the state’....” Id. at 530. In
       reaching that conclusion, we recognized that
           [a] political subdivision differs from a department board
           or agency of the State. A political subdivision has
           jurisdiction over a portion of the State; a department,
           board or agency of the State exercises its jurisdiction
           throughout the State. Members of the governing body of a
           political subdivision are elected in local elections or are
           appointed by locally elected officials; those who govern
           departments, boards or agencies of the State are elected
           in statewide elections or are appointed by State officials.
           Political subdivisions have the power to assess and collect
           taxes; departments, boards and agencies do not have that
           power. Our examination of a number of statutes shows
           that the legislature has consistently recognized these
           distinctions between departments, boards or agencies on
           the one hand and political subdivisions on the other. Id.
           at 531 (footnote omitted)
       This interpretation of “state” comports with the legislature’s
       ordinary use of the word. State government is defined generally
       in terms of the executive, legislative, and/or judicial branches,
       excluding entities with limited jurisdiction.
       To read “political subdivision” into “state” would by
       implication enlarge “state,” and section 16.061, beyond
       their plain and ordinary meaning. Such implication is
       forbidden when, as here, the legislative intent may be
       determined from a reasonable interpretation of the statute as
       written. Applying the ordinary meaning of “state” to section
       16.061, we conclude that it was the intent of the legislature to
       include within “state” only those entities having statewide
       jurisdiction. Therefore, we hold that section 16.061 does [*941]
       not apply to municipal utility districts such as Cornerstones.
       [emphasis added]




APPELLANT’S REPLY BRIEF                                             page 10 of 21
14.    With knowledge of and subsequent to Monsanto Co. v. Cornerstones

Mun. Util. Dist. and Texas Boll Weevil Eradication Foundation, Inc. v.

Lewellen, 952 S.W.2d 454 (Tex.1997), section 16.061 was amended in 1997

to expressly include “or a political subdivision of the state, including” “a

municipal utility district” and “, or an entity created under       Section 52,

Article III, or Section 59, Article XVI, Texas Constitution” and the TEX.

AGRIC. CODE CHAPTER 74 was amended. However, the legislature did not

and has not made any effort to include APPELLEE in section 16.061 as a

political subdivision or otherwise expand APPELLEE’S expressly limited

status as a “state agency” or “government unit” under TEX. AGRIC. CODE §

74.109 or TEX. AGRIC. CODE § 74.129.

15.    As stated in 50 Tex. Jur. 3d Limitation of Actions § 20, the plain

section 16.061 does not apply to all political subdivisions just because of the

word “including”.

       In addition to rights of actions brought by the State, a right of
       action of a political subdivision of the State, including a county,
       an incorporated city or town, a navigation district, a municipal
       utility district, a port authority, an entity acting under a
       statutorily specified chapter of the Transportation Code, a
       school district, or an entity created under statutorily specified
       constitutional provisions, is generally not barred by the
       statutory provisions governing limitations of actions. By the
       foregoing statute, the Legislature has exempted counties and
       certain, statutorily specified political subdivisions and
       entities—unlike ordinary litigants—from the limitations


APPELLANT’S REPLY BRIEF                                               page 11 of 21
       defense in appropriate cases. [emphasis added]
16.    The intent of the legislature as found in the plain and common

meaning of the words and terms used. Applying the ordinary meaning,

courts may not by implication enlarge the meaning of any word in the statute

beyond its ordinary meaning, and implications from any statutory passage or

word are forbidden when the legislative intent may be gathered from a

reasonable interpretation of the statute as it is written. The language of

section 16.061 is clear and unambiguous that it does not apply to the

APPELLEE even if the APPELLEE was nevertheless a political subdivision

created under Section 52, Article III, or Section 59, Article XVI, Texas

Constitution, which it is not. APPELLEE was created under TEX. CONST. ART.

XVI, § 68. [APPELLANT’S BRIEF p. 20.]

17.    The APPELLEE is expressly only a quasi government entity and

governmental unit for specially defined purposes whose jurisdiction is

statewide and not limited by a geographical region of each eradication zone.

There is one statewide foundation and one board that governs the entire state

under the expressed control and supervision of the Texas Department of

Agriculture and the Texas Agricultural Commission.          There is not a

foundation and locally elected or appointed governing board for each




APPELLANT’S REPLY BRIEF                                            page 12 of 21
eradication zone required for each foundation to be considered or function as

a political subdivision.

18.    APPELLEE tries to equate itself to the El Paso County Juvenile Board

held to be a political subdivision because the juvenile board’s ability to

impose fees not taxes under the Texas Family Code claiming that the

APPELLEE has the authority to similarly impose assessments as fees.

[APPELLEE’S BRIEF p. 12.]      However, unlike a juvenile board or other

political subdivision, APPELLEE has no statutory authority to “impose” taxes,

assessments or penalties. APPELLEE can only make recommendations of

assessment rates to the Texas Agriculture Commission through the Texas

Department of Agriculture. TEX. ADMIN. CODE         TIT.   4, § 3.502 expressly

provides:

       (a) Each year, the foundation shall recommend assessment
       rates, the date a notice of assessment will be sent, and
       assessment due dates for each active eradication zone to the
       department for consideration by the commissioner.
       (b) The Commissioner will review these proposals and
       determine the assessment rates and due dates for each zone.
       [emphasis added]

19.    TEX. ADMIN. CODE TIT. 4, § 3.70 provides:

       The Code, § 74.113, provides the foundation with the
       authority to collect assessments for each eradication zone as
       part of the foundation’s duties. The Code, § 74.121, provides
       that each person within an active eradication zone growing
       cotton shall furnish to the foundation, upon request, information


APPELLANT’S REPLY BRIEF                                              page 13 of 21
       concerning the size and location of all commercial and
       noncommercial cotton. The Code, § 74.118, provides the
       department with the authority to require participation in an
       established eradication program. The Code, § 74.115,
       provides the department with the authority to place a lien on
       cotton produced and harvested that year from acreage that is
       subject to an assessment that is due and unpaid. The Code, §
       74.115, also provides the department with the authority to
       assess administrative penalties for failure to pay an
       assessment when due, and the Code, § 74.118, provides the
       department with the authority to assess administrative penalties
       for failure to comply with department rules regarding
       participation in cost sharing and acreage reporting. The Code, §
       74.116, provides the department with the authority to establish
       criteria for exemption from penalties assessed under the Code, §
       74.115. [emphasis added]

                   REPLY TO APPELLEE’S ARGUMENT ISSUE 2

20.    APPELLEE,          without   citing   any   legal   authority,   asserts   that

APPELLANT’s laches defense fails solely because of actions by APPELLANT

with knowledge of impending legal and not actions by the APPELLEE.

[APPELLEE’S BRIEF p. 16-17.] However, APPELLEE does not deny that it

does not have the records or other evidence to explain how or why it or the

Texas Department of Agriculture did not enforce its statutory lien or

otherwise actually received timely payment of the assessments from Veigel

Farms Inc.’s sale of cotton with checks jointly paid to the Texas Department

of Agriculture. [APPELLANT’S BRIEF p. 11, and 17.] APPELLEE does not deny

that relevant evidence and documents in the possession and control of the



APPELLANT’S REPLY BRIEF                                                    page 14 of 21
APPELLEE, Texas Department of Agriculture, the Plains Cotton Cooperative

Association, Ag Services of America, Inc., and Ag Acceptance Corporation

have also been lost or destroyed during the approximate 15 year delay in

APPELLEE prosecuting this Case. [APPELLANT’S BRIEF p. 11-12, 14, 16-17.]

21.    APPELLEE has apparently also lost any record or evidence to show that

it complied with TEX. AGRIC. CODE § 74.115 and TEX. ADMIN. CODE TIT. 4, §

3.75 which requires of right to an administrative hearing concerning

assessment of a penalty.

22.    APPELLEE states Appellant “… made his “strategic legal decision” to

direct Veigel Farms not to defend the lawsuits….” [APPELLEE’S BRIEF p. 16.]

However, pursuant to Tex. Tax Code § 171.252, Veigel Farms Inc. was

legally prohibited from defending itself from such lawsuits. Furthermore,

there is no evidence showing or otherwise indicating that APPELLANT had

any knowledge of any impending legal action against him personally prior to

the filing of this suit on August 3, 2010 or that APPELLANT was aware that

Veigel Farms Inc.’s corporate privileges had been forfeited until he filed

documents to reinstate with the Secretary of State in September 2002.

23.    APPELLEE has offer no reasonable justification for its almost 15 year

delay in prosecuting this Case or any evidence that APPELLANT did not




APPELLANT’S REPLY BRIEF                                           page 15 of 21
change his position to his detriment and is not prejudiced by APPELLEE’S

unreasonable delay.

24.    APPELLEE contends that APPELLANT submitted no authority supporting

his contention of constructive notice that Veigel Farms Inc. had lost its

corporate privileges and that APPELLEE did not have actual knowledge of

such until May 19, 2010. However, there is no evidence that APPELLEE did

not have actual knowledge of Veigel Farms Inc.’s corporate forfeiture long

before 2010.

25.    APPELLANT cited that Veigel Farms Inc.’s corporate status was a

matter of public record that APPELLEE had access which serves as a legal

basis for such contention. [APPELLANT’S BRIEF p. 10, 12, 16, and 26.] As

APPELLEE surely knows, “constructive notice” or “constructive knowledge”

are common legal terms for notice or knowledge implied or imputed by the

law with regard to facts shown to the world properly recorded as matters of

public record.

26.    Although APPELLANT has not found a case holding that APPELLEE had

a legal duty to check Veigel Farms Inc.’s corporate status prior to making

the assessments at issue as there involving in rem actions where there is a

legal duty to check public deed and probate records, it is not uncommon

business and legal practice in the context of extending credit or contracting

APPELLANT’S REPLY BRIEF                                            page 16 of 21
with entities. For example, creditors commonly conduct lien and corporate

searches of the Secretary of State’s public records before extending credit

ensuring that the corporate debtor is in good standing and allowed to

conduct business in Texas. Given that the APPELLEE relies on cotton acres

planted as reported to the Farm Service Agency, it is not an unreasonable

burden for the APPELLEE to similarly search the Secretary of State’s online

records to confirm a cotton grower’s good standing as a proper party prior to

be given notice of assessments by the APPELLEE.        Had APPELLEE taken

such reasonable legal precautions, it could not and should not have accessed

Veigel Farms Inc. as a “cotton grower”.



                   REPLY TO APPELLEE’S ARGUMENT ISSUE 3

27.    APPELLEE contends that APPELLANT failed to present and brief

relevant material facts or argument or authority of his waiver defense.

[APPELLEE’S BRIEF p. 23.] However, there is un-contradicted evidence in

the record that APPELLEE or the Texas Department of Agriculture were

instructed by APPELLANT to receive jointly payable checks for the 1999 and

2001 cotton sales in a sufficient amount to timely satisfy the respective

assessments due at the time and that such checks must have been endorsed

by the APPELLEE or the Texas Department of Agriculture as the checks were



APPELLANT’S REPLY BRIEF                                            page 17 of 21
apparently cashed. Yet, apparently the APPELLEE or the Texas Department

of Agriculture did nothing to protect their statutory security interest in the

proceeds or show the assessments timely satisfied. [CR 198-199, 204-206]

28.      There is nothing in the record to contradict the likely reasonable

possibility that the Texas Department of Agriculture or APPELLEE actually

received and endorsed the assessment payment from such joint checks but

somehow failed to have the APPELLEE give the appropriate credit to satisfy

the assessments.          Such documents and records of this transaction have

apparently been lost or destroyed by the APPELLEE, the Texas Department of

Agriculture, Veigel Farms Inc., APPELLANT, or other third parties over the

15 year delay of Appellee’s prosecution of this Case. Whether it is viewed

waiver, negligence, release, failure to mitigate, or something else there is a

least a dispute of material facts in the record concerning the endorsement of

the jointly payable checks and the actual receipt/application of such funds

sufficient to preclude summary judgment.



                          REPLY TO APPELLEE’S CONCLUSION

29.    APPELLEE makes a partial quote apparently from 50 Tex. Jur. 3d

Limitations of Actions § 20. [APPELLEE’S BRIEF p. 23] The next sentence

therein indicates there are exceptions which are applicable in this Case



APPELLANT’S REPLY BRIEF                                             page 18 of 21
stating “Therefore, the State is not bound by any statute of limitations unless

that statute expressly provides that it applies to the State …”. In this Case,

APPELLEE admits that its is not a state agency exempt from some limitations

but rather tries to argue that it should be exempt from some limitations

statutes pursuant to section 16.061 merely because it claims that it is a

political subdivision and that all political subdivisions are exempt under

section 16.061.

30.    There is simply no statute, regulation, or court case that supports

APPELLEE’S contention that it is a political subdivision in form or function in

any context including exemption from some limitation statutes pursuant to

section 16.061. APPELLEE’S jurisdiction is clearly statewide and not limited

to a local geographical area and is under the control and supervision of the

Texas Department of Agriculture and its Commissioner instead of a locally

elected or appointed board in each eradication zone. APPELLEE does not even

set or impose its own assessment rates and penalties for non-payment. If the

Legislature ever intended APPELLEE to be a political subdivision or any

other type of quasi government entity or governmental unit exempt from

some limitations pursuant to section 16.061, it could have clearly done so,

but it has not.




APPELLANT’S REPLY BRIEF                                              page 19 of 21
                     CONCLUSION AND PRAYER FOR RELIEF

       For these reasons stated herein above, APPELLANT prays that the Court

that determine that the Trial Court erred in reinstating the Case to the Docket

and subsequently denying APPELLANT’S MFSJ and granting APPELLEE’S

MFSJ and reverse and rendered that APPELLEE should take nothing and

immediate file releases of record of its judgment in this Case and any other

relief in law or equity that APPELLANT may be entitled.




                                       Respectfully submitted,

                                       APPELLANT:



                                       /S/ STEVE VEIGEL_______________
                                       STEVE VEIGEL, PRO SE

                                       105 Quince Street
                                       Hereford, Texas 79045
                                       (806) 231-1008
                                       SVeig@aol.com




APPELLANT’S REPLY BRIEF                                              page 20 of 21
                          CERTIFICATE OF COMPLIANCE

       I certify that this document was produced on a computer using

Microsoft Word 2003 using 14 point New Times Roman font and contains

3,678 words, as determined by Microsoft Word 2003 word-count function,

excluding the sections of the document listed in Texas Rule of Appellate

Procedure 9.4(i)(1).




                                      /S/ STEVE VEIGEL ____________
                                      Steve Veigel, pro se



                           CERTIFICATE OF SERVICE

       I hereby certify that when a true and correct file marked copy of this

e-filed document is available to me, it will be e-mailed that day to

APPELLEE’S counsel as follows:

               Mr. Matt Dow at MDow@JW.com
               Mr. Andrew J. McKeon at AMcKeon@JW.com
               Jackson Walker L.L.P
               100 Congress Avenue, Suite 1100
               Austin, Texas 78701



                                      /S/ STEVE VEIGEL _____________
                                      Steve Veigel




APPELLANT’S REPLY BRIEF                                            page 21 of 21